Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 8/4/21, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 20-21, 23-28, 30-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ryde et al. (USP 9,345,665B2) in view of Pasloske et al. (US PG Pub. 2014/0336163).
Ryde et al. discloses an injectable pharmaceutical composition containing meloxicam nanoparticles, which have an effective average particle size of less than 2000 nm; a surface stabilizer; and a flake-like aggregation reducing agent, wherein the flake-like aggregation reducing agent is a buffer or a sugar. Ryde et al. also teaches the specific preparation formulation thereof (see abstract, claims 1, 6 and 7, description and 
Ryde does not exemplify the claimed sedimentation inhibitor, glycerol.
Pasloske et al. discloses preserving an injectable hydrophobic drug, see title. Pasloske et al. teaches use of meloxicam along with cyclodextrine and co-solvent including glycerol, see [0202]. Pasloske thus teaches antimicrobial preservative composition comprising meloxicam wherein glycerol can be used as a solvent. Pasloske teaches that the hydrophobic drug, or drugs, is/are stable once it/they has/have been complexed with the appropriate cyclodextrin or cyclodextrin derivative to form water soluble complexes, in the presence of at least one co-solvent and at least one preservative wherein the co-solvent or co-solvents and preservative or preservatives are appropriately chosen, prior to being delivered by injection, see [0148].
It would have been obvious to one of ordinary skill to have utilized the known sedimentation inhibiting amount of glycerol into the meloxicam comprising nanoparticulate composition. One of ordinary skill would have been motivated to do so because Ryde et al. teaches use of polyhydric alcohol as flake-like aggregation inhibitor, which can be construed as sedimentation inhibitors, and Pasloske teaches an injectable composition can comprise with preservative effects comprising meloxicam, cyclodextrine and solvent such as glycerol. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability 
Applicant’s arguments are moot in view of new rejections made above necessitated by claim amendments. Pasloske teaches use of glycerol in a stable injectable composition comprising meloxicam.
Action is final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612